Citation Nr: 1628671	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 2001 and from November 2001 to July 2002.

This matter is on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the appeal is currently with the RO in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in March, 2016.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue that is adjudicated by the Board in this decision.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for a right shoulder disability, bilateral knee disability, sleep apnea, tinnitus and vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic back disorder has not been clinically diagnosed. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As is relevant here, the Veteran is claiming entitlement to service connection for a back disorder.  Specifically, at his hearing before the Board in October 2016, he stated that he fell off a truck while working on a communications antenna.  While he did not believe that the injury was serious, he stated that it has worsened over time.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a back disorder while in service.  Significantly, at an Air National Guard physical examination in August 2002 (and shortly after the Veteran left active duty) there were no complaints of a musculoskeletal disorder of any sort, and none were clinically observed.  

In fact, the post-service evidence does not reflect symptoms related to a back disorder for many years after the Veteran left active duty service.  Specifically, the first clinically observed symptoms of back pain were not until June 2007, where he complained of back pain that had a gradual onset.  On that occasion, his diagnosis was limited to a back ache with no underlying pathology.  A similar diagnosis was recorded at another evaluation in June 2008.

Simply stated, while back pain is indicated, the Board, at this time, does not have evidence of a back disability. 

Not only is the first indication of these symptoms approximately six years after active duty, but it should be pointed out that the Veteran has never actually been diagnosed with an actual back disorder that would serve as the basis for his symptoms.  Unfortunately, service connection is warranted only for diagnosed conditions, and symptoms alone (example: back pain) are typically insufficient for benefits purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even if the Board assumes a back disability, there is simply no indication of a problem connected to service years earlier. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a back or spine disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders to the back are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back symptoms are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Moreover, as the disorder on appeal was not shown in service or currently, a VA examination is not warranted.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a back disorder is denied.


REMAND

As for the remaining disorders on appeal, additional development is required before they can be adjudicated.  First, with regard to his claims for sleep apnea, right shoulder disorder and right knee disorder, the Veteran has submitted medical evaluations from a private physician who has opined that these disorders are related to the Veteran's active duty service.  While these opinions are not sufficient to warrant granting service connection per se, they are sufficient to warrant VA examinations.  

Next, a treatment note from January 2004 reflects that the Veteran's left knee symptoms are the result of an osteophyte that was first observed in September 2003, and which was removed via arthroscopic surgery shortly thereafter.  Osteophytes are typically characterized as arthritic in nature and, as chronic disorder, may be service-connected on a presumptive basis if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

While this osteophyte was not observed in service, and indeed was not shown until 13 months after the Veteran left active duty, service connection may be warranted if it can be constructively shown that the osteophyte would have been present within a year of service.  Therefore, a VA examination is necessary in order to evaluate this issue as well.  

As for the Veteran's complaints of vertigo, the service treatment records reflect the Veteran was seen for complaints of dizziness on multiple occasions while in service.  While it is true that the examining physicians did not diagnose vertigo or some other symptoms of a vestibular disorder in service, the threshold for obtaining a VA examination is low, and such in-service symptoms are sufficient to warrant one in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while the Veteran has argued that his tinnitus is related to his exposure to high pitched tones while operating acoustic equipment, the Board also takes notice of the fact that tinnitus is also often a symptom that may be associated with vestibular disorders.  Since development is necessary before his vertigo claim may be adjudicated, his tinnitus claim should be deferred until that development is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received additional private treatment that is relevant to the issues on appeal, he should be afforded an appropriate opportunity to submit the records related to such treatment.  If the Veteran underwent any treatment from a VA medical facility, those records should be obtained as well. 

2.  Schedule the Veteran for the appropriate VA examinations to determine the nature, extent, onset and etiology of his bilateral knee disorder, right shoulder disorder, sleep apnea, vertigo and tinnitus.  The claims file must be provided to the examiners for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

Each examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral knee disorder, right shoulder disorder, sleep apnea, vertigo and tinnitus had their onset in, or are otherwise etiologically related to, his active service. 

The examiner who examines the Veteran's left knee disorder is also asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the osteophyte Veteran's left knee would have been present during active duty or within one year of his leaving active duty in July 2002.  

The examiners must consider the Veteran's lay statements regarding these disorders.  If any examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued to address the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


